Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 1 of 10 PageID 156




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   UNITED STATES OF AMERICA

   v.                                                    Case No. 8:20-cr-191-T-35TGW

   JACOREY T. CHATMAN
   ______________________________/



                                         ORDER

          Before the Court is Defendant Jacorey T. Chatman’s Motion to Consider Local

   Placement Under 18 U.S.C. § 4241(d) (Doc. 28) and the government’s response in

   opposition to same (Doc. 33). For the reasons discussed below, Chatman’s motion is

   denied.

                                              I.

          Chatman stands indicted with being a felon in possession of ammunition, in

   violation of 18 U.S.C. § 922(g)(1). (Doc. 1). According to the government, this

   charge stems from a December 16, 2019, incident involving an exchange of gun fire

   at the intersection of 56th Street North and Sligh Avenue in Tampa, Florida. (Doc.

   30). Video evidence purportedly establishes that Chatman was at the scene of this

   shooting carrying a firearm and was later seen, along with another alleged shooter,

   entering a vehicle and fleeing the area. Id. The government further avers that

   officers recovered shell casings from the vicinity where this incident occurred. Id.
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 2 of 10 PageID 157




          At his initial appearance on this charge, Chatman’s appointed counsel moved

   ore tenus to have Chatman undergo a psychiatric examination to determine his

   competency. The government did not object to this request, and the Court thereafter

   found there was reason to believe Chatman was suffering from a mental disease or

   defect, which rendered him mentally incompetent to the extent that he was unable to

   understand the nature and consequences of the proceedings against him or to assist

   properly in his defense. (Doc. 15). As a result, the Court directed that Debra A.

   Goldsmith, Ph.D., conduct an examination of Chatman pursuant to 18 U.S.C.

   § 4241(b) and report her findings to the Court. Id.

          Dr. Goldsmith later issued a report, in which she opined that Chatman was

   not competent to proceed in this case based upon Intellectual Development Disorder-

   319.00, and that he met the criteria for referral to a federal facility for competency

   restoration. Dr. Goldsmith cautioned, however, that it was unlikely Chatman’s

   intellectual functioning would improve significantly.

          At a subsequent hearing on the matter, the government and Chatman,

   through counsel, advised the Court that they did not object to Dr. Goldsmith’s

   competency findings, that they did not seek to introduce any additional evidence on

   that issue, and that there was thus no need for a formal competency hearing pursuant

   to 18 U.S.C. § 4241(c). Based on the information before it, the Court found that a

   preponderance of the evidence supported a finding that Chatman was mentally

   incompetent to proceed in this action.        (Doc. 23) (citing 18 U.S.C. § 4241(d)).

   Defense counsel requested, however, that she be allowed an opportunity to submit
                                             2
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 3 of 10 PageID 158




   evidence and legal authority regarding Chatman’s placement while undergoing

   competency restoration. Id. The Court set a briefing schedule on that issue, which it

   extended on several occasions at the parties’ request. (Docs. 24, 25, 29-32).

          Chatman’s instant motion, opposed by the government, followed. (Docs. 28,

   33). The Court heard oral argument on the matter on October 8, 2020, and again on

   November 17, 2020.

                                              II.

          The principal form of relief Chatman seeks in his motion is that the Court

   allow him to remain on release and to undergo competency restoration evaluation

   and training at a local mental health facility known as Gracepoint. (Doc. 28). In

   support of this request, Chatman makes various arguments regarding the statutory

   provision—18 U.S.C. § 4241(d)—which governs the determination and disposition

   of a defendant’s mental competency to stand trial. That provision states:

          If, after the hearing, the court finds by a preponderance of the evidence
          that the defendant is presently suffering from a mental disease or defect
          rendering him mentally incompetent to the extent that he is unable to
          understand the nature and consequences of the proceedings against
          him or to assist properly in his defense, the court shall commit the
          defendant to the custody of the Attorney General. The Attorney
          General shall hospitalize the defendant for treatment in a suitable facility
          . . . for such a reasonable period of time, not to exceed four months, as is
          necessary to determine whether there is a substantial probability that in
          the foreseeable future he will attain the capacity to permit the
          proceedings to go forward.

   18 U.S.C. § 4241(d) (emphases added).



                                               3
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 4 of 10 PageID 159




          Chatman’s first argument is that section 4241(d) does not require custodial

   hospitalization. (Doc. 28). As he acknowledged at oral argument, however, this

   contention is foreclosed by Eleventh Circuit precedent, which holds that section

   4241(d) mandates a defendant deemed incompetent be committed to the custody of

   the Attorney General. United States v. Cobble, 724 F. App’x 753, 754 (11th Cir. 2018)1

   (per curiam) (“A district court has no authority to circumvent the statutory mandate

   that a person found mentally incompetent must be committed to the Attorney

   General for hospitalization.”); United States v. Donofrio, 896 F.2d 1301, 1303 (11th

   Cir. 1990) (“Once the court found by a preponderance of the evidence that the

   defendant is presently suffering from a mental disease or defect rendering him

   mentally incompetent to stand trial, then it was required ‘to commit the defendant to

   the custody of the Attorney General.’”); see also United States v. Magassouba, 544 F.3d

   387, 404 (2d Cir. 2008) (“[I]n contrast to the discretion afforded district courts in

   deciding whether to commit a defendant for a preliminary competency examination,

   once a defendant is found incompetent, commitment pursuant to [section] 4241(d) is

   mandatory.”) (internal citations omitted); United States v. Ferro, 321 F.3d 756, 761

   (8th Cir. 2003) (finding that the involuntary hospitalization and commitment to the

   custody of the Attorney General is required by the statutory language of section

   4241(d)); United States v. Filippi, 211 F.3d 649, 651 (1st Cir. 2000) (stating that section

   4241(d) establishes a general rule of commitment without a “case-by-case choice by


   1
    Unpublished opinions are not considered binding precedent but may be cited as persuasive
   authority. 11th Cir. R. 36-2.
                                              4
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 5 of 10 PageID 160




   the district court as to whether to incarcerate once the incompetency finding has been

   made”). Because Chatman has been found incompetent to proceed with his case

   pursuant to section 4241(d), the Court is bound by this line of authority to remand

   him to the custody of the Attorney General.

          Chatman’s next argument is that involuntary commitment under section

   4241(d) violates section 504 of the Rehabilitation Act, which prohibits discrimination

   against individuals with disabilities. (Doc. 28). Although Chatman conceded at oral

   argument that this proceeding is not the appropriate forum for his Rehabilitation Act

   claim, see United States v. Quintero, 2019 WL 3973706, at *3-4 (D. Ariz. Aug. 22,

   2019) (finding that a criminal case “is not the correct forum” for the defendant’s

   argument    that   mandatory     custodial   competency      restoration   violates   the

   Rehabilitation Act), appeal docketed (9th Cir. Aug. 30, 2019), he nonetheless requests

   that the Court stay this matter so that he can pursue such a claim in a civil action

   (Doc. 28 at 8).

          There are at least two problems with Chatman’s proposed approach,

   beginning with the fact that he has not initiated a civil proceeding based on a

   violation of the Rehabilitation Act. Nor is it clear that he actually intends to pursue

   such a claim. As a result, the Court declines to impose a stay at this juncture. 2




   2
    Should Chatman file such an action, he may renew his request for a stay by submitting a
   motion with supporting authority.
                                             5
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 6 of 10 PageID 161




          Chatman next contends that the Attorney General has improperly delegated

   his authority to the Bureau of Prisons (BOP) to determine what constitutes a

   “suitable facility” under section 4241(d). 3       As he explained at oral argument,

   Chatman’s concern is that, in determining where he is to be hospitalized, the BOP

   will not adhere to its statutory obligations to “consider the suitability of the facility’s

   rehabilitation programs in meeting [his] needs” (Doc. 28 at 10) (citing 18 U.S.C.

   § 4247(i)), and instead will simply designate him to an out-of-state medical center, id.

   at 11-12. Chatman claims that such a designation would be inappropriate given the

   “unusual circumstances” present in this case, which—he claims—“‘warrant[ ] . . .

   hospitalization in a local facility accessible to BOP medical experts and less harmful

   to’” him. Id. at 10 (quoting United States v. Dalasta, 856 F.3d 549, 555 (8th Cir.

   2017)). He represents, for example, that the State of Florida has previously found

   him to be incompetent, not restorable, and thus not a proper subject for involuntary

   placement. Id. at 10-11.

          As discussed at oral argument, Chatman’s concern about the suitability

   determination is based on conjecture insofar as the BOP has yet to make such an

   assessment. To the extent Chatman seeks the Court to oversee or intervene in the

   Attorney General or the BOP’s decision making process on this issue, such relief is




   3
     The term “suitable facility” is defined as “a facility that is suitable to provide care or
   treatment given the nature of the offense and the characteristics of the defendant.” 18
   U.S.C. § 4247(a)(2).
                                                6
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 7 of 10 PageID 162




   unwarranted. 4 Seeming to recognize as much, Chatman asked at oral argument that

   he at least be allowed an opportunity to submit relevant evidence and information to

   the BOP before it renders its determination, and that he be notified of the BOP’s

   decision once it is rendered. The government did not object to either of these forms

   of relief.

           Chatman’s final request is that the Court confine his commitment to thirty

   days. The Court declines at this stage to impose such a temporal restriction on the

   BOP.     Any consideration of this type of limitation is better left until after the

   healthcare providers and other experts affiliated with the BOP have received and

   evaluated the necessary information, including that obtained through an in-person

   examination of Chatman. See United States v. Brennan, 354 F. Supp. 3d 250, 262

   (W.D.N.Y. Jan. 25, 2019) (“[T]he Court does not find it appropriate to set a firm

   outer limit on the length of the [competency restoration] commitment at this point,

   before the relevant medical personnel have even had the chance to examine

   Defendant. . . . [Such a] determination . . . will depend, in part, on a medical

   assessment of Defendant’s progress, if any, in responding to treatment.”), aff’d, 928

   F.3d 210 (2d Cir. 2019).




   4
     It bears noting that at least one court has rejected a similar request for judicial involvement
   in the suitability determination. See Quintero, 2019 WL 3973706, at *3 (observing that
   Congress delegated “[t]he discretion of what hospital or facility [to] be utilized for [a
   competency] restoration determination” to the Attorney General, not the courts).
                                                    7
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 8 of 10 PageID 163




                                               III.

          In light of the above, it is hereby ORDERED as follows:

          1.      Chatman’s Motion to Consider Local Placement Under 18 U.S.C. § 4241(d)

   (Doc. 28) is denied.

          2.      On a date to be determined as set forth below, pursuant to 18 U.S.C.

   § 4241(d)(1), Chatman shall be committed to the custody of the Attorney General,

   who shall hospitalize Chatman for treatment in a suitable facility for such a

   reasonable period of time, not to exceed four months, as is necessary to determine

   whether there is a substantial probability that in the foreseeable future he will attain

   the capacity to permit the proceedings in this case to go forward. 5

          3.      The director of the designated facility shall advise the Court of

   Chatman’s status within thirty (30) days of his arrival. Brennan, 354 F. Supp. 3d at

   262 (requiring the BOP to provide a report regarding the defendant’s prognosis

   within a certain number of days of his hospitalization). If the director finds that

   Chatman requires additional evaluation and training beyond this thirty-day period,

   he shall so advise the Court and thereafter provide an update as to Chatman’s status

   every forty-five (45) days during the reasonable commitment period. If necessary,

   the Court will entertain a request for an additional reasonable period of commitment

   as authorized under 18 U.S.C. § 4241(d)(2).



   5
    Prior to the BOP’s suitability determination, as the government agreed to at oral argument,
   Chatman shall be permitted to supply the BOP with the information he deems appropriate to
   assist the BOP in rendering its determination.
                                                  8
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 9 of 10 PageID 164




          4.      The parties shall furnish to the director of the designated facility any

   information that is relevant to the issue of Chatman’s competency, including a copy

   of Dr. Goldsmith’s report, the indictment, the applicable law enforcement reports,

   and the medical documentation from Chatman’s state court proceedings.

          5.      If the director of the designated facility determines that Chatman has

   recovered to the extent that he is able to understand the nature and consequences of

   the proceedings against him and to assist properly in his defense, the director shall

   file a certificate to that effect with the Clerk of Court.

          6.      Once the designated facility has been determined, the government

   shall promptly file a notice advising Chatman and the Court of that facility and the

   date upon which Chatman is required to report there. Such date shall not be less

   than one (1) week from the date on which Chatman receives notification of the

   designated facility. One or both of Chatman’s parents shall thereafter transport

   Chatman to the designated facility on the date indicated. Chatman’s failure to report

   to the designated facility on the specified date shall be deemed a violation of the

   conditions of his pretrial release.       Chatman shall continue to wear his GPS

   monitoring unit until he surrenders himself to the designated facility, and Chatman’s

   parent(s)—with the assistance of defense counsel—shall thereafter promptly deliver

   the GPS monitoring unit to the Pretrial Services Office.

          7.      Upon the conclusion of Chatman’s treatment at the designated facility,

   one or both of Chatman’s parents shall transport him from the designated facility

   back to his residence. Defense counsel shall contact the Pretrial Services Office upon
                                                 9
Case 8:20-cr-00191-TPB-TGW Document 38 Filed 11/19/20 Page 10 of 10 PageID 165




    Chatman’s completion of his treatment to arrange to have the GPS monitoring unit

    reconnected to him.

          DONE and ORDERED in Tampa, Florida, this 19th day of November 2020.




    Copies to:
    Counsel of record
    United States Marshal’s Office
    Pretrial Services Office




                                          10
